377 U.S. 407 (1964)
MARDER
v.
MASSACHUSETTS.
No. 819.
Supreme Court of United States.
Decided June 1, 1964.
APPEAL FROM THE SUPERIOR COURT OF MASSACHUSETTS, SUFFOLK COUNTY.
Appellant pro se.
Edward W. Brooke, Attorney General of Massachusetts, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE GOLDBERG, with whom MR. JUSTICE DOUGLAS joins, dissenting.
This appeal raises the question of whether a person charged with a traffic violation (or presumably any other criminal offense) may be forced by a statute, General Laws of Mass., c. 90, §§ 20 and 20A, to choose between foregoing a trial by pleading guilty and paying a small fine, or going to trial and thereby exposing himself to the possibility of a greater punishment if found guilty. I express no view on the merits of this question. But I would note probable jurisdiction, since the issue, in my view, presents a substantial federal question, and since I am not convinced that the generally sound advice to "pay the two dollars" necessarily reflects a constitutionally permissible requirement.
MR. JUSTICE WHITE is of the opinion that probable jurisdiction should be noted.